Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 05-17-2021, with respect to double patenting rejection have been fully considered and are persuasive in light of new amendments and filed e-terminal disclaimer on 05-17-2021.  The rejection is/are withdrawn. 
Applicant's arguments filed Remarks regarding 35 USC 101 (abstract idea) have been fully considered but they are not persuasive. The attorney argues that “Applicant respectfully submits that, in view of the revised guidance, any judicial exception recited in claims 1-12, 14, 15, and 17-29 of the present application is integrated into a practical application. Independent claim 1, for example, is directed to a "A method of wireless communications at a transmitting wireless device," and recites a particular integration of features into a practical application of the transmitting wireless device. Further, the processes described in independent claim 1 describe an improvement to existing functionality by portioning out a data routing path by the transmitting device and associating different message authentication codes with different portions of the data routing path, as discussed in independent claim 1. Independent claims 9 and 27 also recite a particular integration of features into a practical application.” The examiner respectfully disagrees with the arguments. The arguments do not clearly and definitively point out what is the practical integration but only recites portioning out a data routing path and adds MACs to the paths. This could be done mentally between three communicating people by sending message along same or different paths and portioning and identifying each path using an identifier. This Note in the 101 rejection (refer 101 rejection below). The arguments and the amendments do not satisfy the requirements to overcome the rejection and therefore the rejection is sustained.
Applicant's arguments filed Remarks Pgs. 3 – 6 regarding 35 USC 103 have been fully considered but they are not persuasive. The attorney argues that “The first and second message authentication codes, however, are distinct from the keys described in Choyi, at least because the first and second message authentication codes provide a separate layer of security based on a first security key and a second security key, and are generated locally at the first UE and relay UE. As recited in amended independent claim 1, the transmitting wireless device "[generates] a first message authentication code . . . based at least in part on a first security key" and "[generates] a second message authentication code . . . based at least in part on a second security key." The keys in Choyi are not message authentication codes, nor are they used in the generation of message authentication codes. Thus, Choyi does not teach or suggest at least the above noted features of amended independent claim 1”. The examiner respectfully disagrees with the arguments. The intermediate derived security keys also shall be construed to be separate layer of security that is based on the already established security associations and the “locally generated” is not recited by the claim and must be supported by specification. However, such local generation shall be interpreted to be generated between a UE and a relay node as a shared secret key or within a UE or within a common PSSF/relay node shall generate key which is local generation of key(s) as taught by Choyi in [0041] keys (K.sub.eNB).sub.PrAS and (K.sub.Upenc).sub.PrAS may be derived from a key derivation function (KDF) using input including key material provided by a peer UE, for example via an eNB or directly from the peer UE. In scenarios in which two UEs request proximity services and the UEs are under the coverage of the same eNB, a PSSF may be invoked and may be located on the eNB. (Or it shall be taught by) [0042] a key, referred to as a first derivative key, is derived from the network key K.sub.eNB associated between the first UE and the eNB. Another key, referred to as a second derivative key, is derived from the network key K.sub.eNB associated between the second UE and the eNB. Based on the first and second derivative keys, a root key ((K.sub.eNB).sub.PrAS) is derived that binds the two network associations at the ProSe Layer without affecting the security of the existing network layer associations between each of the UEs and their respective eNBs. Using the root key (K.sub. eNB).sub.PrAS as the base key for a ProSe session, a user-plane communication key ((K.sub.Upenc).sub.PrAS) is derived for providing secure ProSe communications. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., . 
Applicant's arguments filed Remarks Pgs. 3 – 6 for rejection of claims under 35 USC 103 have been fully considered but they are not persuasive. Arguments based on a different prior art Agiwal which is not used in this rejection. Therefore the rejections under this statute is sustained.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 12, 14, 15, 17 – 29 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites generating two message authentication codes based on security keys and transmitting the same to the relay device.
Step 1: The claims 1, 9, 19 and 27 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1, 9, 19 and 27 recites: generating two message authentication codes based on security keys and transmitting the same to the relay device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and / or with pen and paper with/without a generic computer. Except for words ‘processor, memory and apparatus…’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with pen and paper. 
Dependent claims 2 – 8 and 20 – 26 which in turn recite which are the sender and receiver devices, establishing connection and indications of data radio bearer, sending plurality of security keys to the one or more relay nodes, sending acknowledgement for receipt of data and identifying data routing path. Further, claims 10 – 12, 14, 15, 28 and 29 recite combining different message authentication codes generated based on the security keys and generating further message authentication codes is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in an human organized way but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activities” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of generating two message authentication codes based on security keys and transmitting the same to the relay device. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. [0129]) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, generating two message authentication codes based on security keys and transmitting the same to the relay device amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 8, 10 – 12, 14, 15, 17, 18, 20 – 26, 28 and 29 are also rejected for the same rationale.
Note: Claims 13, 16 and 30 are considered statutory as they integrate the claimed concept into a practical application are therefore are not rejected under this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 and 18 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choyi et al (US Pub. #: 20160065362), hereafter Cho and Sinha, Alok Kumar (US 20110231659), hereafter Sinha.
Claim 1: Cho teaches method of wireless communication at a transmitting wireless device, comprising: generating a first message authentication code for a data packet based at least in part on a first security key used to communicate with a receiving wireless device; ([0005] a proximity service security function (PSSF) derives a first intermediate key based on the obtained first key that is associated with the pre-established security association between the first UE and the network entity);
([0005] the PSSF derives a second intermediate key based on the obtained second key that is associated with the pre-established security association between the second UE and the network entity);
wherein the relay UE is included in a data routing path to relay data between the transmitting wireless device and the receiving wireless device; ([0002] two devices that use proximity services by using D2D communication with other devices that act as a relay node between the two devices);
transmitting an indication of at least a first portion of the data routing path and at least a second portion of the data routing path to the relay UE; ([0027] local path mode refers to a communication between two devices that includes an intermediary between the two devices, [0053] when a UE detects that it has found one of the UEs for which it was looking, the UE sends an indication to the eNB. The eNB configures the UE with next hop parameters (Next Chaining Hop Counter (NCC), Next-Hop (NH)));
Cho teaches the concept but is silent on and transmitting the data packet to the relay UE with at least the first message authentication code on the first portion of the data routing path and the second message authentication code on the second portion of the data routing path, wherein the first portion of the data routing path is different from the second portion of the data routing path.
But analogous art Sinha teaches and transmitting the data packet to the relay UE with at least the first message authentication code on the first portion of the data routing path and the second message authentication code on the second portion of the data routing path, wherein the first portion of the data routing path is different from the second portion of the data routing path. ([0018]  multiple encrypted communication sessions is established between the source and one or more destinations at the same time; each session is handled separately for purposes of communicating session key information to trusted intermediary devices, [0030] trusted intermediary receives and stores the master key from source device, with information indicating that the master key is associated with source device. If trusted intermediary subsequently receives an encrypted out-of-band message (session key i.e., second data portion of data path) from source device, trusted intermediary uses the master key associated with source device to decrypt the message's payload);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho to include the idea of transmitting keys to the relay node as taught by Sinha so that the particular operations are performed in parallel with similar operations performed for other sessions, sources, messages, and the like ([0066]).
Claim 2: the combination of Cho and Sinha teaches the method of claim 1, wherein the transmitting wireless device comprises a UE and the receiving wireless device comprises a network access device. (Cho: Figs. 1 and 2: UEs are transmitting devices and eNB and PSSF are network access devices).
Claim 3: the combination of Cho and Sinha teaches the method of claim 2, further comprising: establishing a first connection with the network access device; receiving, from the network access device via the first connection, a first indication of the relay UE and a second indication of a data radio bearer (DRB) configuration to use when communicating with the relay UE; and establishing a second connection with the relay UE using the DRB configuration. (Cho: [0053] if the eNB is registered to discover ProSe participant UEs, the eNB configures each UE with a public key of the other UE and the eNB provisions the second UE with a public key of first UE. Each UEs encrypts its respective beacon with its private key, and the other UE, decrypts the beacon information using the advertising UE's public key to authenticate the advertising UE. The eNB configures the UE with next hop parameters to derive a shared secret using parameters).
Claim 4: the combination of Cho and Sinha teaches the method of claim 1, wherein the transmitting wireless device comprises a network access device and the receiving wireless device comprises a UE. (Cho: see Fig. 7A, wireless devices comprise UEs and transmitting wireless device is PSSF within eNB).
Claim 5: the combination of Cho and Sinha teaches the method of claim 4, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the method further comprises: transmitting, to the UE, a set of one or more security keys used to communicate with each of the plurality of relay UEs. (Cho: Fig. 3, [0035]: the first and second cluster heads 306a and 306b provide synchronization, scheduling, and security. Another CH, for instance a third CH 306c, is a trusted entity that is trusted by the first CH 306a and the second CH 306b. Because the UEs 304 trust their respective CH, and because the first and second CH 306a and 306b trust the third CH 306c, the UEs 304 trust the third CH 306c based on transitive trust).
Claim 6: the combination of Cho and Sinha teaches the method of claim 4, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the method further comprises: transmitting, to each relay UE of the plurality of relay UEs, a respective security key used to communicate with the network access device; and generating a plurality of message Cho: Fig. 3, [0035]: the third CH 306c offers security services to UEs 304 in both of the first and second groups 302a and 302b that communicate with one another. Each of the cluster heads 306a-c performs security functions that include serving as an authentication server, a PSSF, a private key generator (PKG) for identity-based encryption (IBE), an identity provider (IdP), a certificate authority, or any appropriate combination thereof A CH that serves as an IdP provides trust within its group or between groups. A CH that serves as a certification authority is an authority for certifications within its group (intra-group CA) or between groups (inter-group CA), [0038] the keys are obtained (Fig. 5), keys are also be derived (generated) and the derived keys are used to encrypt and integrity-protect user data communications).
Claim 7: the combination of Cho and Sinha teaches the method of claim 4, further comprising: receiving, from the UE, an integrity-protected status report indicating receipt of the data packet at the UE. (Cho: Fig. 9, [0064] the first UE sends an acknowledgement (Ack) message to the second UE. The acknowledgement message indicates a successful derivation and binding of the session keys).
Claim 8: the combination of Cho and Sinha teaches the method of claim 4, further comprising: establishing a first connection with the UE; identifying the data routing path between the network access device and the UE, the data routing path including at least the relay UE and the DRB configuration; transmitting an indication of at least [[a]] the first portion of the data routing the second portion of the data routing path to the relay UE. (Cho: [0053, Figs. 3 and 5] if the eNB is registered to discover ProSe participant UEs, the eNB configures each UE with a public key of the other UE and the eNB provisions the second UE with a public key of first UE. Each UEs encrypts its respective beacon with its private key, and the other UE, decrypts the beacon information using the advertising UE's public key to authenticate the advertising UE. The eNB configures the UE with next hop parameters to derive a shared secret using parameters).
Claim 9: Cho teaches a method of wireless communication at a relay user equipment (UE), comprising: receiving an indication of at least a first portion and a second portion of a data routing path to relay data between an upstream wireless device and a downstream wireless device;
determining, based at least in part on a first security key used to communicate with [[an]] the upstream wireless device for which the relay UE is configured to relay data, that the second message authentication code was generated at least in part by the upstream wireless device; generating, based at least in part on the determination that the second message authentication code was generated at least in part by the upstream wireless device, a third message authentication code for the data packet based at least in part on a second security key used to communicate with [[a]] the downstream wireless device; and transmitting the data packet to the downstream wireless device with at least an indication of the first message authentication code and the third message authentication code; ([0005] a proximity service security function (PSSF) derives a first intermediate key based on the obtained first key that is associated with the pre-established security association between the first UE and the network entity; [0005] the PSSF derives a second intermediate key based on the obtained second key that is associated with the pre-established security association between the second UE and the network entity; [0002] two devices that use proximity services by using D2D communication with other devices that act as a relay node between the two devices; [0046, Fig. 7A] the second UE derives Y from the function of the nonce and the second key, and further decrypts X using Y. The second UE also generates the third key (KeNB).sub.PrAS that is equal to a function of the first intermediate key X and the second intermediate key Y; [0027] local path mode refers to a communication between two devices that includes an intermediary between the two devices, [0053] when a UE detects that it has found one of the UEs for which it was looking, the UE sends an indication to the eNB. The eNB configures the UE with next hop parameters (Next Chaining Hop Counter (NCC), Next-Hop (NH))).
Cho teaches the claimed concept but is silent on receiving a data packet associated with at least a first message authentication code on the first portion of the data routing path and a second message authentication code on the second portion of the data routing path;
However, the analogous art Sinha teaches receiving a data packet associated with at least a first message authentication code on the first portion of the data routing path and a second message authentication code on the second portion of the data routing path; ([0018]  multiple encrypted communication sessions is established between the source and one or more destinations at the same time; each session is handled separately for purposes of communicating session key information to trusted intermediary devices, [0030] trusted intermediary receives and stores the master key from source device, with information indicating that the master key is associated with source device. If trusted intermediary subsequently receives an encrypted out-of-band message (session key i.e., second data portion of data path) from source device, trusted intermediary uses the master key associated with source device to decrypt the message's payload);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho to include the idea of transmitting keys to the relay node as taught by Sinha so that the particular operations are performed in parallel with similar operations performed for other sessions, sources, messages, and the like ([0066]).
Claim 10: the combination of Cho and Sinha teaches the method of claim 9, wherein the indication of the first message authentication code comprises the first message authentication code. (Sinha: [0075-76]: based on session privilege level first or second master key is used).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho to include the idea of transmitting MAC key as taught by Sinha so that the particular operations are performed in parallel with similar operations performed for other sessions, sources, messages, and the like ([0066]).
Claim 18: the combination of Cho and Sinha teaches the method of claim 9, wherein the upstream wireless device and the downstream wireless device are nodes along [[a]] the data routing path between a UE and a network access device, with the upstream wireless device comprising: the UE, the network access device, or a second relay UE positioned closer to the UE or the network access device, than the downstream wireless device along the data routing path. (Cho: [0027, 0053, Figs. 3, 5, 7A, 7B] Local path mode refers to a communication between two devices that includes an intermediary between the two devices… if the eNB is registered to discover ProSe participant UEs, the eNB configures each UE with a public key of the other UE and the eNB provisions the second UE with a public key of first UE. Each UEs encrypts its respective beacon with its private key, and the other UE, decrypts the beacon information using the advertising UE's public key to authenticate the advertising UE. The eNB configures the UE with next hop parameters to derive a shared secret using parameters).
Claim 19: Cho teaches an apparatus for wireless communication at a transmitting wireless device, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: generate a first message authentication code for a data packet based at least in part on a first security key used to communicate with a receiving wireless device; generate a second message authentication code for the data packet based at least in part on a second security key used to communicate with a relay user equipment (UE), wherein the relay UE is included in a data routing path to relay data between the transmitting wireless device and the receiving wireless device; transmit an indication of at least a first portion of the data routing path and at least a second portion of the data routing path to the relay UE; ([0005] a proximity service security function (PSSF) derives a first intermediate key based on the obtained first key that is associated with the pre-established security association between the first UE and the network entity; [0005] the PSSF derives a second intermediate key based on the obtained second key that is associated with the pre-established security association between the second UE and the network entity; [0002] two devices that use proximity services by using D2D communication with other devices that act as a relay node between the two devices; [0027] local path mode refers to a communication between two devices that includes an intermediary between the two devices, [0053] when a UE detects that it has found one of the UEs for which it was looking, the UE sends an indication to the eNB. The eNB configures the UE with next hop parameters (Next Chaining Hop Counter (NCC), Next-Hop (NH))).
Cho teaches the claimed concept but is silent on and Page 6 of 16Application. No. 16/826,832PATENTtransmit the data packet to the relay UE with at least the first message authentication code on the first portion of the data routing path and the second message authentication code on the second portion of the data routing path, wherein the first portion of the data routing path is different from the second portion of the data routing path.
However, the analogous art Sinha teaches and Page 6 of 16Application. No. 16/826,832PATENTtransmit the data packet to the relay UE with at least the first message authentication code on the first portion of the data routing path and the second message authentication code on the second portion of the data routing path, wherein the first portion of the data routing path is different from the second portion of the data routing path. ([0018]  multiple encrypted communication sessions is established between the source and one or more destinations at the same time; each session is handled separately for purposes of communicating session key information to trusted intermediary devices, [0030] trusted intermediary receives and stores the master key from source device, with information indicating that the master key is associated with source device. If trusted intermediary subsequently receives an encrypted out-of-band message (session key i.e., second data portion of data path) from source device, trusted intermediary uses the master key associated with source device to decrypt the message's payload);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho to include the idea of transmitting keys to the relay node as taught by Sinha so that the particular operations are performed in ([0066]).
Claim 20: the combination of Cho and Sinha teaches the apparatus of claim 19, wherein the transmitting wireless device comprises a UE and the receiving wireless device comprises a network access device. (Cho: Figs. 1 and 2: UEs are transmitting devices and eNB and PSSF are network access devices).
Claim 21: the combination of Cho and Sinha teaches the apparatus of claim 20, wherein the instructions are further executable by the processor to cause the apparatus to: establish a first connection with the network access device; receive, from the network access device via the first connection, a first indication of the relay UE and a second indication of a data radio bearer (DRB) configuration to use when communicating with the relay UE; and establish a second connection with the relay UE using the DRB configuration. (Cho: [0053] if the eNB is registered to discover ProSe participant UEs, the eNB configures each UE with a public key of the other UE and the eNB provisions the second UE with a public key of first UE. Each UEs encrypts its respective beacon with its private key, and the other UE, decrypts the beacon information using the advertising UE's public key to authenticate the advertising UE. The eNB configures the UE with next hop parameters to derive a shared secret using parameters).
Claim 22: the combination of Cho and Sinha teaches the apparatus of claim 19, wherein the transmitting wireless device comprises a network access device and the receiving wireless device comprises a UE. (Cho: see Fig. 7A, wireless devices comprise UEs and transmitting wireless device is PSSF within eNB).
Claim 23: the combination of Cho and Sinha teaches the apparatus of claim 22, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the instructions are further executable by 4 the processor to cause the apparatus to: transmit, to the UE, a set of one or more security keys used to communicate with each of the plurality of relay UEs. (Cho: Fig. 3, [0035]: the first and second cluster heads 306a and 306b provide synchronization, scheduling, and security. Another CH, for instance a third CH 306c, is a trusted entity that is trusted by the first CH 306a and the second CH 306b. Because the UEs 304 trust their respective CH, and because the first and second CH 306a and 306b trust the third CH 306c, the UEs 304 trust the third CH 306c based on transitive trust).
Claim 24: the combination of Cho and Sinha teaches the apparatus of claim 22, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the instructions are further executable by the processor to cause the apparatus to: transmit, to each relay UE of the plurality of relay UEs, a respective security key used to communicate with the network access device; and generate a plurality of message authentication codes for the data packet, for the plurality of relay UEs, based on the respective security keys used to communicate with the network access device; wherein the first message authentication code is further generated based at least in part on the plurality of message authentication codes generated for the plurality of relay UEs. (Cho: Fig. 3, [0035]: the third CH 306c offers security services to UEs 304 in both of the first and second groups 302a and 302b that communicate with one another. Each of the cluster heads 306a-c performs security functions that include serving as an authentication server, a PSSF, a private key generator (PKG) for identity-based encryption (IBE), an identity provider (IdP), a certificate authority, or any appropriate combination thereof A CH that serves as an IdP provides trust within its group or between groups. A CH that serves as a certification authority is an authority for certifications within its group (intra-group CA) or between groups (inter-group CA), [0038] the keys are obtained (Fig. 5), keys are also be derived (generated) and the derived keys are used to encrypt and integrity-protect user data communications).
Claim 25: the combination of Cho and Sinha teaches the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the UE, an integrity-protected status report indicating receipt of the data packet at the UE. (Cho: Fig. 9, [0064] the first UE sends an acknowledgement (Ack) message to the second UE. The acknowledgement message indicates a successful derivation and binding of the session keys).
Claim 26: the combination of Cho and Sinha teaches the apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to: establish a first connection with the UE; identify the data routing path between the network access device and the UE, the data routing path including at least the relay UE and the DRB configuration; transmit an indication of at least [[a]] the first portion of the data routing path to the UE via the first connection; and transmit an indication of at least [[a]] the second portion of the data routing path to the relay UE. (Cho: [0053, Figs. 3 and 5] if the eNB is registered to discover ProSe participant UEs, the eNB configures each UE with a public key of the other UE and the eNB provisions the second UE with a public key of first UE. Each UEs encrypts its respective beacon with its private key, and the other UE, decrypts the beacon information using the advertising UE's public key to authenticate the advertising UE. The eNB configures the UE with next hop parameters to derive a shared secret using parameters).
Claim 27: Cho teaches an apparatus for wireless communication at a relay user equipment (UE), comprising: a processor, memory coupled with the processor; and Page 8 of 16Application. No. 16/826,832PATENT Amendment dated May 17, 2021 Reply to Office Action dated March 9, 2021 instructions stored in the memory and executable by the processor to cause the apparatus to: receive an indication of at least a first portion and a second portion of a data routing path to relay data between an upstream wireless device and a downstream wireless device; determine, based at least in part on a first security key used to communicate with [[an]] the upstream wireless device for which the relay UE is configured to relay data, that the second message authentication code was generated at least in part by the upstream wireless device; generate, based at least in part on the determination that the second message authentication code was generated at least in part by the upstream wireless device, a third message authentication code for the data packet based at least in part on a second security key used to communicate with [[a]] the downstream wireless device; and transmit the data packet to the downstream wireless device with at least an indication of the first message authentication code and the third message authentication code. ([0005] a proximity service security function (PSSF) derives a first intermediate key based on the obtained first key that is associated with the pre-established security association between the first UE and the network entity; [0005] the PSSF derives a second intermediate key based on the obtained second key that is associated with the pre-established security association between the second UE and the network entity; [0002] two devices that use proximity services by using D2D communication with other devices that act as a relay node between the two devices; [0046, Fig. 7A] the second UE derives Y from the function of the nonce and the second key, and further decrypts X using Y. The second UE also generates the third key (KeNB).sub.PrAS that is equal to a function of the first intermediate key X and the second intermediate key Y; [0027] local path mode refers to a communication between two devices that includes an intermediary between the two devices, [0053] when a UE detects that it has found one of the UEs for which it was looking, the UE sends an indication to the eNB. The eNB configures the UE with next hop parameters (Next Chaining Hop Counter (NCC), Next-Hop (NH))).
Cho teaches the claimed concept but is silent on receive a data packet associated with at least a first message authentication code on the first portion of the data routing path and a second message authentication code on the second portion of the data routing path
However, the analogous art Sinha teaches receive a data packet associated with at least a first message authentication code on the first portion of the data routing path and a second message authentication code on the second portion of the data routing path; ([0018]  multiple encrypted communication sessions is established between the source and one or more destinations at the same time; each session is handled separately for purposes of communicating session key information to trusted intermediary devices, [0030] trusted intermediary receives and stores the master key from source device, with information indicating that the master key is associated with source device. If trusted intermediary subsequently receives an encrypted out-of-band message (session key i.e., second data portion of data path) from source device, trusted intermediary uses the master key associated with source device to decrypt the message's payload);
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cho to include the idea of transmitting keys to the relay node as taught by Sinha so that the particular operations are performed in ([0066]).

Allowable Subject Matter
Claims 11 – 17 and 28 – 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N./Examiner, Art Unit 2438.
                                                                                                                                                                                                 /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438